tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c dec uniform issue list se t ep rat legend taxpayer iraa financial_institution b irac financial_institution d roth_ira e roth_ira f ira g roth_ira h roth_ira i ira j company k amount amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence submitted by facsimile on date from your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations regulations the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer maintained iras a and c sponsored by financial institutions b and d respectively both iras are traditional individual_retirement_accounts under sec_408 of the internal_revenue_code code taxpayer is the sole shareholder of company k an s_corporation and included in taxpayer’s individual_income_tax_return all income and expenses are reported on schedule_k-1 in december of taxpayer consulted his attorney and certified_public_accountant cpa for year-end tax planning his cpa advised that due to an anticipated loss of dollar_figure to dollar_figure from company k taxpayer’s adjusted_gross_income agi should be under dollar_figure the limit for making a qualified roth_ira rollover_contribution under sec_408a of the code pursuant to this information the attorney advised taxpayer that he should transfer amount from ira a to roth_ira e and amount from ira c to roth_ira h on date taxpayer believed he had successfully converted his traditional iras a and c to roth iras e and h respectively for and was unaware that he was ineligible to convert his traditional iras to roth iras for this taxable_year in april the account balances in roth iras e and h were transferred to roth iras f and i respectively subsequently in june the account balances in roth iras f and i were transferred to traditional iras g and j respectively however instead of loss for company k had income of amount since taxpayer and his spouse’s agi for amount was above the limit under sec_408a of the code he was ineligible to convert a traditional_ira to a roth_ira this was not discovered until taxpayer’s year-end tax planning meeting with his advisors in december of thus taxpayer’s attorney and cpa failed to advise him of the requirement to recharacterize the failed roth_ira conversions back to traditional iras by the date deadline roth iras e f h and i are subject_to code sec_408a for the taxpayer had agi of amount since the agi of taxpayer exceeded the limit for conversions during the _ tax_year the conversions were improper taxpayer relied on his attorney and cpa who prepared his tax_return taxpayer’s tax_return for the _ taxable_year is not currently under examination for issues unrelated to the above failed conversions taxable_year based on the foregoing facts and representations you have requested the following ruling that pursuant to section of the regulations taxpayer is granted a period not to exceed days from the date of this ruling to recharacterize failed conversions to roth_ira e and roth_ira f to traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the lt regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 ' sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section in this case the adjusted_gross_income of taxpayer exceeded dollar_figure for tax_year while taxpayer was ineligible to convert amount from ira a to roth_ira e and amount from ira c to roth_ira h he relied on tax professionals to make the conversions taxpayer was unaware he was ineligible to convert his traditional iras to roth iras until this was discovered during a year-end tax planning meeting in december his agi for the sec_408 taxpayer filed this request for sec_301 relief shortly after discovering he was ineligible to make the conversions and before the service discovered their failure to make a timely election to recharacterize the failed conversions tax_year exceeded the dollar_figure limit under code with respect to taxpayer’s request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that taxpayer acted reasonably and in good_faith with respect to making the election to recharacterize the failed conversions as traditional iras specifically the service has concluded that taxpayer has met the requirements of clauses i iii and v of sec_301 b of the regulations therefore taxpayer is granted an extension of days from the date of the issuance of this letter_ruling to so recharacterize the ruling only applies to amounts converted from traditional iras to roth iras and not any regular contributions to a roth_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is based on the assumption that iras a c g and j and roth iras e f h and i meet the requirements code sec_408 and sec_408a respectively at all relevant times this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact se t ep ra ti ld at sincerely yours caller c- witter manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice ce
